Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1, 17 and 24, the closest prior art, Sesko (US 7876456, published 01/25/2011), discloses a chromatic range sensor (CRS) system and method of using (FIG 1), that determines a workpiece thickness, comprising: 
providing an optical pen (120) comprising a confocal optical path including an optics portion (150) providing axial chromatic dispersion and configured to focus different wavelengths at different distances proximate to a workpiece (170)(col. 6-7); 
providing an illumination source (broadband light source 164) configured to generate multi-wavelength input light (white light) comprising an input spectral profile that is input to the optical pen (col. 7); 
providing a CRS wavelength detector (wavelength detector array of spectrometer 162-163) comprising a plurality of pixels with respective pixel positions distributed along a measurement axis of the CRS wavelength detector (col. 7), wherein the CRS system is configured such that, when the optical pen is operably positioned relative to the workpiece to perform measurement operations, the optical pen inputs the input spectral profile and outputs corresponding radiation to first and second workpiece surfaces of the workpiece and receives reflected radiation from the first and second workpiece surfaces and outputs the reflected radiation to the CRS wavelength detector which provides output spectral profile data (col. 7-8); and 
providing a processing portion configured to process the output spectral profile data to determine a thickness of the workpiece which corresponds to a spacing between the first and second workpiece surfaces of the workpiece (col 9-10).
Sesko does not disclose wherein the processing portion uses a transform processing, or wherein determining the thickness is not dependent on a determined measurement distance to the workpiece.  
In the field of spectral analysis, transform processing (e.g. applying a Fourier transform (FT) to a frequency dependent signal) is well known (see O’ Haver1), with the benefit of isolating convoluted wave components of a signal, thereby improving signal resolution.  Furthermore, FT signal processing is not dependent on a determined measurement distance to the workpiece.  
However, the prior art fails to disclose or suggest, in combination with the other claimed elements, wherein the processing to determine thickness uses a transform processing, or wherein the processing to determine the thickness is not dependent on a determined measurement distance to the workpiece.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877                                                                                                                                                                                               


    
        
            
        
            
    

    
        1 O’ Haver, Tom.  “Fourier Deconvolution,” <https://terpconnect.umd.edu/~toh/spectrum/Deconvolution.html>, accessed 7/18/22.